

EXHIBIT 10.1





Execution Version


FIRST AMENDMENT TO CREDIT AGREEMENT AND AGREEMENT REGARDING REVOLVING LOAN
COMMITMENT AND TERM LOAN INCREASES


THIS FIRST AMENDMENT TO CREDIT AGREEMENT AND AGREEMENT REGARDING REVOLVING LOAN
COMMITMENT AND TERM LOAN INCREASES dated as of September 29, 2017 (the
“Agreement”), is executed by each of the Lenders a signatory hereto, KEYBANK
NATIONAL ASSOCIATION, as Agent (the “Agent”), LEXINGTON REALTY TRUST, a real
estate investment trust formed under the laws of the State of Maryland (the
“Trust”) and LEPERCQ CORPORATE INCOME FUND L.P., a limited partnership formed
under the laws of the State of Delaware (“LCIF”; collectively with the Trust,
the “Borrowers” and each individually a “Borrower”), and the other parties
hereto.


WHEREAS, the Borrowers, the Lenders, the Agent, and the other parties thereto,
have entered into that certain Credit Agreement dated as of September 1, 2015
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”);


WHEREAS, pursuant to Section 2.17 of the Credit Agreement, the Borrowers have
requested an increase in the Revolving Loan Commitments and the making of
additional 2020 Term Loans and 2021 Term Loans;


WHEREAS, certain of the Lenders are willing to increase the amount of their
respective Revolving Loan Commitments and make additional 2020 Term Loans and
2021 Term Loans, as applicable, on the terms set forth herein; and


WHEREAS, the parties hereto (including Lenders constituting Requisite Lenders)
desire to amend certain provisions of the Agreement on the terms and conditions
contained herein.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which hereby are acknowledged by the parties hereto, the parties hereto
hereby agree as follows:


Section 1. Revolving Loan Commitment and Term Loan Increases. Upon the
effectiveness of this Agreement:


(a)the Borrowers and each Revolving Lender increasing its Revolving Loan
Commitment as set forth on Schedule I hereto acknowledge and agree that the
amount of such Lender’s Revolving Loan Commitment shall be the amount set forth
for such Lender on Schedule I as such Lender’s “Revolving Loan Commitment” and
each such Lender agrees to make the payments required to be made by such Lender
under Section 2.17(d) of the Credit Agreement;


(b)each 2020 Term Lender severally and not jointly agrees to make an additional
2020 Term Loan to the Borrowers in the principal amount equal to the “Additional
2020 Term Loan Amount” set forth for such Lender on Schedule I attached hereto
(each such loan, a “New 2020 Term Loan”). Each applicable Lender shall deposit
an amount equal to the New 2020 Term Loan to be made by such Lender to the
Borrowers with the Agent at the Principal Office, in immediately available funds
not later than 10:00 a.m. on the anticipated effective date of this Agreement.
Subject to fulfillment of all applicable conditions set forth herein, the Agent
shall make available to the Borrowers in the account specified in writing by the
Borrowers to the Agent, not later than 1:00 p.m. on the effective date of this
Agreement, the proceeds of such amounts received by the Agent. Once repaid, the
principal amount of a New 2020 Term Loan may not be reborrowed; and



--------------------------------------------------------------------------------




(c)each 2021 Term Lender severally and not jointly agrees to make a 2021 Term
Loan to the Borrowers in the principal amount equal to the “Additional 2021 Term
Loan Amount” set forth for such Lender on Schedule I attached hereto (each such
loan, a “New 2021 Term Loan” and, together with the New 2020 Term Loans, the
“New Term Loans”). Each applicable Lender shall deposit an amount equal to the
New 2021 Term Loan to be made by such Lender to the Borrowers with the Agent at
the Principal Office, in immediately available funds not later than 10:00 a.m.
on the anticipated effective date of this Agreement. Subject to fulfillment of
all applicable conditions set forth herein, the Agent shall make available to
the Borrowers in the account specified in writing by the Borrowers to the Agent,
not later than 1:00 p.m. on the effective date of this Agreement, the proceeds
of such amounts received by the Agent. Once repaid, the principal amount of a
New 2021 Term Loan may not be reborrowed.


Section 2. Specific Amendment to Credit Agreement. Upon the effectiveness of
this Agreement, the parties hereto agree as follows:


(a)The Credit Agreement is amended by restating clause (d) of the definition of
“Defaulting Lender” set forth in Section 1.1. thereof as follows:


(d) has, or has a direct or indirect parent company that has, (i) become the
subject of a proceeding under any Debtor Relief Law, (ii) had appointed for it a
receiver, custodian, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or assets, including the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority acting in such a
capacity or (iii) become the subject of a Bail-In Action;


(b)The Credit Agreement is further amended by adding the following definitions
to Section 1.1. thereof in the appropriate alphabetical location:


“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.


“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.





--------------------------------------------------------------------------------




“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.


“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.




(c)The Credit Agreement is further amended by deleting each reference to
“$1,810,000,000.00” in Section 2.17 of the Credit Agreement and replacing each
such reference with “$2,010,000,000.00”.


(d)The Credit Agreement is further amended by adding the following Section 12.24
immediately after Section 12.23. thereof:


Section 12.24.
Acknowledgement and Consent to Bail-In of EEA Financial Institutions.



Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the Write-Down and Conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:


(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and


(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:


(i)    a reduction in full or in part or cancellation of any such liability;
    
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or


(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.


(e)The Credit Agreement is further amended by replacing Schedule I thereof with
Schedule I attached hereto.





--------------------------------------------------------------------------------




Section 3.     Conditions Precedent. The effectiveness of this Agreement,
including without limitation, the increases of each of the Revolving Loan
Commitments and the obligations of the Lenders making a New Term Loan to make
such New Term Loans pursuant to Section 1 above, is subject to receipt by the
Agent of each of the following, each in form and substance reasonably
satisfactory to the Agent:


(a)    a counterpart of this Agreement duly executed by each Borrower, the
Lenders comprising the “Requisite Lenders” party to the Credit Agreement as in
effect immediately before this Agreement, each Revolving Lender increasing its
Revolving Loan Commitment and each Lender making a New Term Loan;


(b)    2020 Term Notes executed by each Borrower, payable to each 2020 Term
Lender (excluding any such Lender that has requested that it not receive a 2020
Term Note) in the aggregate outstanding principal amount of such Lender’s 2020
Term Loan;


(c)    2021 Term Notes executed by each Borrower, payable to each 2021 Term
Lender (excluding any such Lender that has requested that it not receive a 2021
Term Note) in the aggregate outstanding principal amount of such Lender’s 2021
Term Loan;


(d)    Revolving Notes executed by each Borrower, payable to each Revolving
Lender (excluding any such Lender that has requested that it not receive a
Revolving Note) in the aggregate amount of such Lender’s Revolving Loan
Commitment;


(e)    a certificate from a Responsible Officer of each Borrower certifying as
of the date hereof, and after giving effect to the transactions contemplated
hereby, that (i) no Default or Event of Default shall be in existence on the
date hereof and (ii) each representation and warranty made or deemed made by any
Borrower or any other Loan Party in each Loan Document to which any such Loan
Party is a party is true and correct in all material respects (except in the
case of a representation or warranty qualified by materiality, in which case
such representation or warranty shall be true and correct in all respects) on
the date hereof except to the extent that such representations and warranties
expressly related solely to an earlier date (in which case such representations
and warranties shall have been true and correct in all material respects (except
in the case of a representation or warranty qualified by materiality, in which
case such representation or warranty shall have been true and correct in all
respects) on and as of such earlier date);


(f)    a Compliance Certificate to be calculated based on the financial
statements for the period ending June 30, 2017, after giving pro forma effect to
the increases of the Revolving Loan Commitments and the making of the New Term
Loans contemplated by this Agreement and the use of the proceeds of any Loans to
be funded on the date hereof;


(g)    copies certified by the Secretary or Assistant Secretary (or other
individual performing similar functions) of each Borrower of all corporate or
other necessary action taken by each Borrower to authorize the increase in
Revolving Loan Commitments and the borrowing of such New Term Loans;


(h)    an opinion of counsel to each Borrower and the other Loan Parties,
addressed to the Agent and the Lenders and covering such matters as the Agent
may reasonably request;


(i)    evidence that all Fees then due and payable by each Borrower in
connection with this Agreement, together with, to the extent required by Section
9 of this Agreement, all other fees, expenses and reimbursement amounts due and
payable to the Agent, including without limitation, the reasonable and
documented out‑of‑pocket fees and expenses of counsel to the Agent, have been
paid; and





--------------------------------------------------------------------------------




(j)    such other documents, instruments and agreements as the Agent may
reasonably request.


Section 4.    Representations of Borrowers; Reaffirmation of Obligations. Each
Borrower (i) represents and warrants that (a) no Default or Event of Default has
occurred and is continuing as of the date hereof or will exist immediately after
giving effect to this Agreement and (b) each representation and warranty made or
deemed made by any Borrower or any other Loan Party in each Loan Document to
which any such Loan Party is a party is true and correct in all material
respects (except in the case of a representation or warranty qualified by
materiality, in which case such representation or warranty shall be true and
correct in all respects) on the date hereof except to the extent that such
representations and warranties expressly related solely to an earlier date (in
which case such representations and warranties shall have been true and correct
in all material respects (except in the case of a representation or warranty
qualified by materiality, in which case such representation or warranty shall
have been true and correct in all respects) on and as of such earlier date) and
(ii) acknowledges and reaffirms its Obligations and its continuing obligations
owing to the Agent and the Lenders under each of the Loan Documents.


Section 5.     Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND
TO BE FULLY PERFORMED, IN SUCH STATE.


Section 6.     Counterparts. This Agreement may be executed in any number of
counterparts each of which, when taken together, shall constitute one and the
same agreement. Delivery of an executed counterpart of a signature page of this
Agreement by telecopy or other electronic imaging means shall be effective as
delivery of a manually executed counterpart of this Agreement.
Section 7.     Headings. Section headings have been inserted herein for
convenience only and shall not be construed to be a part hereof.
Section 8.    Amendments; Waivers. This Agreement may not be amended, changed,
waived or modified except by a writing executed by each of the Lenders required
by Section 12.6 of the Credit Agreement, the Agent, and the Borrowers.
Section 9.    Expenses. To the extent required by Section 12.2 of the Credit
Agreement, each Borrower shall reimburse the Agent promptly after demand for all
reasonable out-of-pocket costs and expenses (including reasonable attorneys’
fees) incurred by the Agent in connection with the preparation, negotiation and
execution of this Agreement and the other agreements and documents executed and
delivered in connection herewith.
Section 10.     Benefits. This Agreement shall be binding upon and shall inure
to the benefit of the parties hereto and their respective successors and
permitted assigns.
Section 11.    Certain References. Except as set forth in Section 3(a) above,
each reference to the Credit Agreement in any of the Loan Documents shall be
deemed to be a reference to the Credit Agreement as amended by this Agreement.
Section 12.    Effect. Except as expressly herein amended, the terms and
conditions of the Credit Agreement and the other Loan Documents remain in full
force and effect. The amendments contained herein shall be deemed to have
prospective application only, unless otherwise specifically stated herein.
Section 13.    Definitions. Terms not otherwise defined herein are used herein
with the respective meanings given them in the Credit Agreement.
[Signatures on Next Page]





--------------------------------------------------------------------------------






[Signature Page to First Amendment to Credit Agreement and Agreement Regarding
Revolving Loan Commitment and Term Loan Increases for Lexington Realty Trust et
al.]






IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to
Credit Agreement and Agreement Regarding Revolving Loan Commitment and Term Loan
Increases to be executed by their authorized officers all as of the day and year
first above written.


LEXINGTON REALTY TRUST
By:
/s/ Joseph S. Bonventre
 
 
Name:
Joseph S. Bonventre
 
 
Title:
Executive Vice President
 



LEPERCQ CORPORATE INCOME FUND L.P.
By:
LEX GP-1 Trust, its sole general partner
By:
/s/ Joseph S. Bonventre
 
 
Name:
Joseph S. Bonventre
 
 
Title:
Executive Vice President
 















































[Signatures Continued on Next Page]





--------------------------------------------------------------------------------





[Signature Page to First Amendment to Credit Agreement and Agreement Regarding
Revolving Loan Commitment and Term Loan Increases for Lexington Realty Trust et
al.]








KEYBANK NATIONAL ASSOCIATION, as Agent and as a Lender
By:
/s/ Jane E. McGrath
 
 
Jane E. McGrath
 
 
Vice President
 







Lending Office:


KeyBank, National Association
1200 Abernathy Road NE, Suite 1500
Atlanta, Georgia 30328
Attn: Tayven Hike
Telephone:    (770) 510-2100
Telecopy:     (770) 510-2195






































[Signatures Continued on Next Page]





--------------------------------------------------------------------------------





[Signature Page to First Amendment to Credit Agreement and Agreement Regarding
Revolving Loan Commitment and Term Loan Increases for Lexington Realty Trust et
al.]








WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender
By:
/s/ D. Bryan Gregory
 
 
D. Bryan Gregory
 
 
Director
 







Lending Office:


Wells Fargo Bank, N.A.
550 South Tryon Street, 6th Floor
MAC D1086-061
Charlotte, North Carolina 28202-4200
Attn:    D. Bryan Gregory
Telephone:     (704) 410-1776




































[Signatures Continued on Next Page]





--------------------------------------------------------------------------------





[Signature Page to First Amendment to Credit Agreement and Agreement Regarding
Revolving Loan Commitment and Term Loan Increases for Lexington Realty Trust et
al.]








REGIONS BANK
By:
/s/ C. Vincent Hughes, Jr.
 
 
C. Vincent Hughes, Jr.
 
 
Vice President
 







Lending Office (all Types of Loans):


Regions Bank
1180 West Peachtree Street, NW, Suite 1250
Atlanta, GA 30309
Attn:    Vincent Hughes
Telephone:     (404) 995-7642
Telecopy:     (404) 870-5148






































[Signatures Continued on Next Page]





--------------------------------------------------------------------------------





[Signature Page to First Amendment to Credit Agreement and Agreement Regarding
Revolving Loan Commitment and Term Loan Increases for Lexington Realty Trust et
al.]








PNC BANK, NATIONAL ASSOCIATION
By:
/s/ Luis Donoso
 
 
Luis Donoso
 
 
Vice President
 







Lending Office (all Types of Loans):


PNC Bank, National Association
340 Madison Avenue
New York, NY 10173-0002
Attn:    Luis Donoso
Telephone:     (212) 210-9953
luis.donoso@pnc.com








































[Signatures Continued on Next Page]





--------------------------------------------------------------------------------





[Signature Page to First Amendment to Credit Agreement and Agreement Regarding
Revolving Loan Commitment and Term Loan Increases for Lexington Realty Trust et
al.]








TD BANK, N.A.
By:
/s/ Jessica Trombly
 
 
Jessica Trombly
 
 
Vice President
 







Lending Office (all Types of Loans):


___________________________
___________________________
___________________________
Attn:    Vincent Hughes
Telephone:     
Telecopy:     










































[Signatures Continued on Next Page]





--------------------------------------------------------------------------------





[Signature Page to First Amendment to Credit Agreement and Agreement Regarding
Revolving Loan Commitment and Term Loan Increases for Lexington Realty Trust et
al.]








U.S. BANK NATIONAL ASSOCIATION
By:
/s/ Gordon J. Clough
 
 
Gordon J. Clough
 
 
Vice President
 







Lending Office (all Types of Loans):


U.S. Bank National Association
One Federal Street, 9th Floor
Boston, MA 02110
Attn:    Gordon J. Clough
Telephone:     (617) 603-7654










































[Signatures Continued on Next Page]





--------------------------------------------------------------------------------





[Signature Page to First Amendment to Credit Agreement and Agreement Regarding
Revolving Loan Commitment and Term Loan Increases for Lexington Realty Trust et
al.]








JPMORGAN CHASE BANK, N.A.
By:
/s/ Paul Choi
 
 
Paul Choi
 
 
Executive Director
 







Lending Office (all Types of Loans):


JPMorgan Chase Bank, N.A.
270 Park Avenue, 45th Floor
New York, NY 10017
Attn:    Paul Choi
Telephone:     (212) 648-1281
Telecopy:     (646) 645-8851














































[Signatures Continued on Next Page]





--------------------------------------------------------------------------------





[Signature Page to First Amendment to Credit Agreement and Agreement Regarding
Revolving Loan Commitment and Term Loan Increases for Lexington Realty Trust et
al.]








BANK OF AMERICA
By:
/s/ Thomas W. Nowak
 
 
Thomas W. Nowak
 
 
Vice President
 







Lending Office (all Types of Loans):


Bank of America, N.A.
135 S. LaSalle Street
IL4-135-06-11
Chicago, IL 60603-4157
Attn:    Thomas W. Nowak
Telephone:     (312) 828-4353












































[Signatures Continued on Next Page]





--------------------------------------------------------------------------------





[Signature Page to First Amendment to Credit Agreement and Agreement Regarding
Revolving Loan Commitment and Term Loan Increases for Lexington Realty Trust et
al.]








CITIZENS BANK, N.A.
By:
/s/ Nan E. Delahunt
 
 
Nan E. Delahunt
 
 
Vice President
 







Lending Office (all Types of Loans):


Citizens Bank, N.A.
1215 Superior Ave, 6th Floor
Mailcode OHS-675
Cleveland, OH 44114
Attn:    Ellen D. Pallotta
Email:         Ellen.D.Pallotta@citizensbank.com
Telephone:     (216) 277-3346
Telecopy:     (216) 277-7106










































[Signatures Continued on Next Page]





--------------------------------------------------------------------------------





[Signature Page to First Amendment to Credit Agreement and Agreement Regarding
Revolving Loan Commitment and Term Loan Increases for Lexington Realty Trust et
al.]








BRANCH BANKING AND TRUST COMPANY
By:
/s/ Ahaz Armstrong
 
 
Ahaz Armstrong
 
 
Senior Vice President
 







Lending Office (all Types of Loans):


BB&T
200 W. 2nd St, Floor 16
Winston Salem, NC 27101
Attn:    Ahaz Armstrong
Telephone:     (336) 733-2575












































[Signatures Continued on Next Page]





--------------------------------------------------------------------------------





[Signature Page to First Amendment to Credit Agreement and Agreement Regarding
Revolving Loan Commitment and Term Loan Increases for Lexington Realty Trust et
al.]








FIRST TENNESSEE BANK NATIONAL ASSOCIATION
By:
/s/ Thomas C. Owens
 
 
Thomas C. Owens
 
 
Senior Vice President
 







Lending Office (all Types of Loans):


First Tennessee Bank National Association
800 South Gay Street, 4th FL
Knoxville, Tennessee 37929
Attn:    Tom Owens
Telephone:     (865) 971-2439
Telecopy:     (865) 971-2468










































[Signatures Continued on Next Page]







--------------------------------------------------------------------------------





Schedule I


Commitments/Outstanding Amounts


Lender
Revolving Loan Commitment
2020 Term Loan as of the Effective Date
Additional 2020 Term Loan Amount
2021 Term Loan as of the Effective Date
Additional 2021 Term Loan Amount
KeyBank, National Association
$51,068,182
$26,000,000
$5,227,273
$58,000,000
$4,704,545
Wells Fargo Bank, National Association
$37,068,181
$25,000,000
$5,227,273
$73,000,000
$4,704,546
Regions Bank
$42,755,682
$25,000,000
$4,602,272
$50,000,000
$4,142,046
PNC Bank, National Association
$41,755,682
$22,000,000
$4,602,273
$25,000,000
$4,142,045
TD Bank, N.A.
$47,755,682
$22,000,000
$4,602,273
$19,000,000
$4,142,045
U.S. Bank National Association
$47,755,682
$21,000,000
$4,602,273
$9,000,000
$4,142,045
JPMorgan Chase Bank, N.A.
$47,755,682
$21,000,000
$4,602,272
$9,000,000
$4,142,046
Bank of America, N.A.
$46,755,682
$25,000,000
$4,602,273
 
$4,142,045
Fifth Third Bank
$31,000,000
$24,000,000
 
 
 
Citizens Bank, N.A.
$35,755,682
$23,000,000
$4,602,273
 
$4,142,045
Branch Banking and Trust Company
$24,755,681
$11,000,000
$4,602,273
$8,000,000
$4,142,046
Barclays Bank PLC
$40,000,000
 
 
 
 
First Tennessee Bank, National Association
$10,818,182
$5,000,000
$2,727,272
$4,000,000
$2,454,546
TOTAL
$505,000,000
$250,000,000
$50,000,000
$255,000,000
$45,000,000








